Citation Nr: 0019192	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for migraine headaches.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This appeal arose from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which refused to reopen the veteran's 
previously denied claims for service connection for migraine 
headaches and a psychiatric disorder.  In January 1999, the 
veteran testified at a personal hearing at the RO.  In May 
2000, he testified before a member of the Board of Veterans' 
Appeals (Board) sitting in New Orleans.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
migraine headaches and a nervous condition in August 1972.

2.  Additional evidence submitted since that time fails to 
show that the veteran's migraine headaches and anxiety, which 
preexisted service, were aggravated by that service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for migraine headaches and a psychiatric condition 
is new but is not material, and the August 1972 decision of 
the RO is final and is not reopened.  38 U.S.C.A. §§ 5107(a), 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.306, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge v. 
West, 155 F3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.

The evidence which was of record at the time of the August 
1972 denial by the RO will be briefly summarized.  This 
evidence consisted of the available service medical records 
which showed that at the time of the June 12, 1968 induction 
examination, the veteran had checked "yes" next to severe 
headaches.  He had also checked "yes" next to frequent or 
terrifying nightmares, depression or excessive worry and 
nervous trouble.  The objective examination was normal.  
These records contained no further mention of headaches or 
nervousness during service.  The January 1971 separation 
examination was within normal limits.

The evidence added to the record since the 1972 RO denial 
included private treatment records of the veteran developed 
October 1976 and January 1978.  These showed an impression of 
an anxiety neurosis in August 1977 and complaints of 
nervousness in November 1977.  There was no mention of 
headaches.  Private records developed between April 1983 and 
September 1994 showed complaints of nervousness in June 1994, 
with an impression of anxiety and depression.  Again, no 
reference was made to headaches.

The veteran was hospitalized by VA between March and May 
1998.  He was treated for a panic disorder, which he said had 
begun in service, and for complaints of headaches.  The 
diagnoses were panic disorder without agoraphobia; depressive 
and psychotic disorders, not otherwise specified; and chronic 
left side headaches, likely vascular with a suspicious lesion 
in the right temporal lobe.  VA outpatient records developed 
between June 1998 and February 1999 showed treatment for 
complaints of seizures and headaches.

The veteran testified at a personal hearing in January 1999.  
He stated that he had been treated for headaches and a 
nervous disorder prior to his entry into service.  He 
indicated that his headaches worsened during service.  He 
would have a headache every day, which were often severe 
enough to prevent eating and induce vomiting.  He could not 
recall ever seeing a doctor for these headaches while in 
service.  He stated that he had sought treatment for a 
nervous condition while in Germany, indicating that he had 
been given medication for his condition.

The veteran then testified before a member of the Board in 
May 2000.  He admitted that he had had headaches before 
service, but stated that they had worsened during service.  
He also reiterated his contention that he had sought 
treatment for his complaints of nervousness in service, being 
seen at the Mental Health Clinic on a weekly basis.  He also 
stated that he had sought treatment during the first year 
following his separation; however, the records were 
unavailable due to the physician's death.  At the time of 
this hearing, he submitted a copy of a statement that he 
wrote in February 1969 when he was inducted into service.  He 
stated that he had had a nervous problem before service, 
which he indicated was a nervous breakdown, for which he had 
sought treatment.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new" but is not "material."  Accordingly, his claims 
are not reopened and the August 1972 decision by the RO 
remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in this 
case, to include the testimony offered by the veteran, is new 
in that it was presented to establish that the veteran's 
preexisting headaches and nervous condition had increased in 
severity during service.

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence will be considered to be material if it contributes 
to a more complete picture of the circumstances surrounding 
the origins of the veteran's injury or disability.  See 
Hodge, supra.  In the instant case, it cannot be argued that 
the additional evidence submitted by the veteran contributes 
to a more complete picture of the origins of the veteran's 
claimed disabilities.  The additional evidence continues to 
show that both headaches and a psychiatric condition existed 
at the time he entered service.  However, none of the 
additional evidence contributes in any way to showing that 
these conditions increased in severity during service.  While 
he has offered testimony concerning this issue, he cannot, as 
a layperson, offer an opinion as to medical causation or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, it is concluded that material evidence 
that would serve to reopen the veteran's claims has not been 
submitted.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for headaches, 
the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric condition, the benefit sought on appeal is denied



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

